UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Filed by the Registrantþ Filed by a Party other than the Registranto Check the appropriate box: oPreliminaryInformation Statement oConfidential, For Use of the Commission Only (As Permitted by Rule 14c-5(d)(2)) þDefinitive Information Statement CAPROCK OIL, INC. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): þNo fee required oFee computed on table below per Exchange Act Rules 14c-5(g)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it wasdetermined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: THIS INFORMATION STATEMENT IS BEING PROVIDED TO YOU BY THE BOARD OF DIRECTORS OF CAPROCK OIL, INC. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY CAPROCK OIL, INC. 11011 Richmond Avenue, Suite 525 Houston, Texas 77042 (713) 479-7050 INFORMATION STATEMENT (Definitive) June 26, 2015 NOTICE OF STOCKHOLDER ACTION BY WRITTEN CONSENT To the Holders of Common Stock of Caprock Oil, Inc.: This Information Statement is being furnished, to the holders (the “Stockholders”) of common stock, par value $0.01 per share (the “Common Stock”), of Caprock Oil, Inc., a Nevada corporation (the “Company”), to notify the Stockholders that on June 15, 2015, the Company received a majority written consent in lieu of a meeting of the holders (“Majority Stockholders”), together holding in the aggregate more than a majority of the total voting power of all issued and outstanding voting capital of the Company.The Majority Stockholders authorized the following actions (the “Actions”): ● To amend the Company’s articles of incorporation (the “Articles of Incorporation”) to change the name of the Company from Caprock Oil, Inc. to Stack-It Storage, Inc. (the “Name Change”). ● To amend the Company’s Articles of Incorporation to effect a reverse stock split of the Company's issued and outstanding Common Stock at a split ratio of 1-for-10 with no changes to the number of authorized shares (the “Reverse Stock Split”). ● To approve adoption of the Company’s new 2015 Stock Plan (“2015 Stock Plan”) providing for a total of 2,000,000 authorized shares of Common Stock to be issued under the 2015 Stock Plan, after taking into account the above noted 1-for-10 reverse stock split (the “Adoption of 2015 Stock Plan”). On June 15, 2015, the Board of Directors of the Company approved, and recommended to the Majority Stockholders that they approve the Name Change, the Reverse Stock Split, and the Adoption of 2015 Stock Plan.On June 15, 2015, the Majority Stockholders approved the Name Change, the Reverse Stock Split, and the Adoption of 2015 Stock Plan by written consent in lieu of a meeting, in accordance with Nevada law.Accordingly, your consent is not required and is not being solicited in connection with the approval of the Actions. Pursuant to Rule 14c-2 under the Securities Exchange Act of 1934, as amended, the Actions described herein will not be implemented until a date at least 20 days after the date on which this Information Statement has been mailed to the Stockholders.We anticipate that we will mail the Notice of Stockholder Action by Written Consent to the Stockholders on or about June 26, 2015. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND A PROXY. By Order of the Board of Directors, /s/ D. Hughes Watler, Jr. D. Hughes Watler, Jr. Director and Chief Financial Officer June 26, 2015 2 CAPROCK OIL, INC. 11011 Richmond Avenue, Suite 525 Houston, Texas 77042 (713) 479-7050 INFORMATION STATEMENT (Definitive) June 26, 2015 NOTICE OF STOCKHOLDER ACTION BY WRITTEN CONSENT WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY INTRODUCTION This Information Statement is being furnished to the holders of shares of Common Stock, par value $0.01 per share, of Caprock Oil, Inc. in connection with the actions by a majority of issued and outstanding shares of Common Stock taken by written consent on June 15, 2015 to approve actions described in this Information Statement.In this Information Statement, all references to “the Company,”“we,” “us” or “our” refer to Caprock Oil, Inc.We are mailing this Information Statement to our stockholders of record on or about June 26, 2015. Pursuant to Rule 14c-2 promulgated by the Securities and Exchange Commission (the “SEC”) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the actions described herein will not become effective until 20 calendar days following the date on which this Information Statement is first mailed to our stockholders. The entire cost of furnishing this Information Statement will be borne by the Company.We will request brokerage houses, nominees, custodians, fiduciaries and other like parties to forward this Information Statement to the beneficial owners of the Company’s Common Stock held of record by them and will reimburse such persons for their reasonable charges and expenses in connection therewith. ACTIONS TAKEN BY A MAJORITY OF STOCKHOLDERS On June 15, 2015, the Majority Stockholders approved the following actions by written consent in lieu of a meeting, in accordance with Nevada law: ● To amend the Company’s articles of incorporation (the “Articles of Incorporation”) to change the name of the Company from Caprock Oil, Inc. to Stack-It Storage, Inc. ● To amend the Company’s Articles of Incorporation to effect a reverse stock split of the Company's issued and outstanding Common Stock at a split ratio of 1-for-10 with no changes to the number of authorized shares. ● To approve adoption of the Company’s new 2015 Stock Plan providing for a total of 2,000,000 authorized shares of Common Stock to be issued under the 2015 Stock Plan, after taking into account the above noted 1-for-10 reverse stock split. Dissenter’s Rights of Appraisal: Stockholders who did not consent to the actions are not entitled to assert dissenters’ or appraisal rights. 3 DIRECTORS AND EXECUTIVE OFFICERS The following table sets forth our Directors and Executive Officers, their ages and positions held with us as of June 15, 2015: Name Age Position Steven H. Mikel 63 President and Chief Executive Officer D. Hughes Watler, Jr. 66 Director and Chief Financial Officer Robert G. Wonish 61 Director Christopher T. George 43 Director EXECUTIVE COMPENSATION The following table summarizes certain information with respect to the compensation earned by the Company’s executive officers for services rendered in all capacities during the years indicated. Summary Compensation Table Nonequity Fiscal Annual Compensation Stock Option Incentive All Other Total Name & Principal Position Year Salary Bonus Awards Awards Comp. Comp. Comp. Steven H. Mikel $ $
